UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2007


ABU ALA MD BADRUDDOZA,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 1922-15)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abu Ala MD Badruddoza, Appellant Pro Se.        Gilbert Steven
Rothenberg, Senior Attorney, Robert William Metzler, Curtis
Clarence Pett, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; William J. Wilkins, INTERNAL REVENUE SERVICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Abu Ala MD Badruddoza appeals from the tax court’s order

dismissing his petition in which he seeks to challenge his 2011

federal income tax liability.   We have reviewed the record and

find no reversible error.   Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the tax court.    Badruddoza v. Comm’r, Tax Ct. No. 1922-15

(U.S. Tax Ct. June 17, 2015).   We deny Badruddoza’s motion for a

transcript at government expense and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         AFFIRMED




                                2